Exhibit 10.12a
Amendment to Employment Agreement


D. Stanley
 
THIS AMENDMENT (“Amendment”), dated as of May 1, 2020, to the Employment
Agreement, dated as of November 4, 2019 (the “Agreement”), between The Estée
Lauder Companies Inc., a Delaware corporation (“the “Company”), and Deirdre
Stanley (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive and the Company are parties to the Agreement; and
 
WHEREAS, the Company and the Executive wish to amend the Agreement to reflect
the impact of COVID-19 on the Company;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree to amend the Agreement as follows:
 
1. Amendment.
 
Section 3 of the Agreement shall be amended to reflect that for the period from
May 1, 2020 through
October 31, 2020, the Executive’s Base Salary shall be reduced by 30%, to
$306,250 for the six-month
period and therefore payable at the rate of $51,041.67 per month.


2.Miscellaneous.
 
A.Except as provided above, all other terms and conditions of the Agreement
shall remain the same.
B.Capitalized terms used in this Amendment shall have the meanings ascribed to
such terms in the Agreement, except to the extent the term is modified herein.
C.This Amendment shall be subject to, and governed by, the laws of the State of
New York applicable to contracts made and to be performed therein.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 

 THE ESTÉE LAUDER COMPANIES INC.       By:/s/Michael O’Hare Name:Michael
O’Hare Title:Executive Vice President –  
 Global Human Resources




     By:/s/Deirdre Stanley 
Deirdre Stanley


